Title: Tobias Lear to Thomas Jefferson, 12 August 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] August 12th 1793

By the President’s command T. Lear has the honor to transmit to the Secretary of State the Report of the Proceedings in the Executive Departmt of Govermt in the Territory of the U.S. North West of the Ohio, for six months, ending the 30th of June last—which the President wishes the Secretary to examine at his leisure & report to him anything that may be found therein requiring the agency of the President.

Tobias Lear.

